Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                        Case No. 18-20101-CIV-MARTINEZ/OTAZO-REYES

   GOVERNMENT EMPLOYEES INSURANCE
   CO., GEICO INDEMNITY CO., GEICO
   GENERAL INSURANCE COMPANY and
   GEICO CASUALTY CO.,

          Plaintiffs,

   v.

   QUALITY DIAGNOSTIC HEALTH CARE
   INC., JORGE E. MARTINEZ, CARLOS ACEBO
   MARTINEZ, LUIS ANIBAL QUERAL, M.D.,
   MOULTON KEANE, M.D., IVELIS GARCIA,
   and MICHEL VIERA, LMT,

         Defendants.
   _________________________________________/

                 ORDER GRANTING IN PART AND DENYING IN PART
               PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
             DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE came before the Court on the respective motions for summary judgment

   (DE 60, 63) filed by Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

   GEICO General Insurance Company, and GEICO Casualty Co. (collectively “GEICO” or

   “Plaintiffs”), and by Defendants Quality Diagnostic Health Care, Inc. (“Quality”), Jorge E. Martinez

   (“Martinez”), Carlos Acebo Martinez (“Acebo Martinez”), Luis Anibal Queral, M.D. (“Queral”),

   Moulton Keane, M.D. (“Keane”), Ivelis Garcia (“Garcia”), and Michel Viera, LMT

   (“Viera”)(collectively “Defendants”). The Court has reviewed the motions, all record evidence, and

   is otherwise fully advised of the premises. For the reasons set forth below, and with the benefit of

   a hearing in this matter, the Court GRANTS IN PART AND DENIES IN PART Plaintiffs’
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 2 of 20



   motion for summary judgment (DE 60) and DENIES Defendants’ motion for summary judgment

   (DE 63).

          I.      BACKGROUND

                  A.      Procedural History

          This action seeks to recover money that Plaintiffs allege Defendants obtained by submitting

   fraudulent and unlawful no-fault insurance (“personal injury protection” or “PIP”) charges through

   Quality, a Florida health care clinic (See generally DE 65, Second Amended Complaint). Plaintiffs

   also seek a declaration that they are not legally obligated to pay Quality’s outstanding PIP charges,

   which Plaintiffs likewise contend to be fraudulent and unlawful.

          In particular, Plaintiffs allege that Quality was not in compliance with Florida’s Health

   Care Clinic Act, Fla Stat. §§ 400.900-400.995 (“Clinic Act”), Florida’s Patient Brokering Act, Fla

   Stat. § 817.505 (“Patient Brokering Act”), and Florida’s Anti-Kickback Statute, Fla Stat. § 456.054

   (“Anti-Kickback Statute”), and therefore was not eligible to receive PIP reimbursement, because:

   (1) Quality did not have a medical director who legitimately fulfilled the statutory duties required

   of a medical director; (2) Quality failed to disclose and acted to conceal Martinez’s ownership

   interest in its clinic licensing applications; and (3) Defendants paid illegal kickbacks to patients

   who agreed to seek treatment at Quality.

          Additionally, Plaintiffs allege that Defendants’ billing records misrepresented that the

   underlying health care services were lawfully provided and billed to Plaintiffs, because: (1) most

   of the underlying services were unlawfully performed by an unsupervised massage therapist,

   Viera; (2) Viera was not licensed to provide the pertinent services without supervision; (3) in an

   attempt to conceal the fact that the underlying services were performed without supervision by

   Viera, Defendants misrepresented in billing records that Keane, a licensed physician, performed



                                                    2
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 3 of 20



   or directly supervised the performance of the services; (4) the underlying services were not

   performed at all or were not medically necessary; and (5) the underlying services were performed

   pursuant to kickbacks that Defendants paid to patients who agreed to seek “treatment” at Quality.

          Based on these allegations, Plaintiffs assert the following counts: (1) Declaratory Judgment

   against Quality seeking a declaration that Plaintiffs do not have to pay the allegedly fraudulent,

   pending PIP claims; (2) violation of RICO, 18 U.S.C. § 1962(c) against Martinez, Acebo Martinez,

   and Garcia; (3) violation of RICO, 18 U.S.C. § 1962(d) against Martinez, Acebo Martinez, Queral,

   Keane, Garcia, and Viera; (4) violation of the Florida Deceptive and Unfair Trade Practices Act

   (“FDUTPA”), Fla. Stat. §§ 501.201-501.213, against all Defendants; (5) violation of the Florida

   Civil Remedies for Criminal Practices Act, Fla. Stat. §§ 772.101-772.19, against Martinez, Acebo

   Martinez, Queral, Keane, Garcia, and Viera; (6) common law fraud against all Defendants; and (7)

   unjust enrichment against all Defendants. (DE 65).

          On March 4, 2019, each side filed a motion for summary judgment. Plaintiffs’ motion seeks

   summary judgment on their claims for declaratory judgment, unjust enrichment, FDUTPA, and

   common law fraud. Defendants seek summary judgment dismissing all of Plaintiffs’ claims.

           Plaintiffs contend that the undisputed facts demonstrate that: (i) Defendants’ charges for

   patient examinations misrepresented the nature, extent, and results of the examinations; (ii) Defendants

   “knowingly” – as that term is defined in Florida’s no-fault insurance statute – made misrepresentations

   in connection with the claims; (iii) Defendants’ “physical therapy” services either unlawfully were

   performed by Viera, an unsupervised massage therapist, or else constituted non-reimbursable massage;

   (iv) Defendants’ billing for the “physical therapy” services falsely represented that Keane directly

   supervised the services, which made the services appear to be eligible for reimbursement, when in fact




                                                      3
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 4 of 20



   they were not; and (v) Quality operated in violation of the Clinic Act, because it lacked a medical

   director who actually fulfilled the statutory requirements applicable to clinic medical directors.

           Defendants argue that the record is devoid of evidence to support Plaintiffs’ claims. In addition,

   Defendants argue that, to the extent Quality’s billing contained the misrepresentations outlined by

   Plaintiffs, those misrepresentations were not “material,” that GEICO was on notice of the

   misrepresentations contained in Quality’s billing and therefore did not rely on them, and that the

   services performed by Viera were performed “incidental to” his practice of massage, and were

   therefore reimbursable. Finally, Defendants argue that the doctrines of equitable estoppel, res judicata

   and collateral estoppel preclude some of Plaintiffs’ claims in this action.

           Because the Court views the upcoding and physical therapy issues as dispositive in this case,

   the Court declines to address the issues arising under the Anti-Kickback Statute, or potential further

   violations of the Clinic Act and Patient-Brokering Act as alleged by GEICO.

                   B.      Undisputed Facts

                           1.      The Parties

           Defendant, Quality Diagnostic Health Care, Inc. (“Quality”), is a Florida corporation that

   purported to be properly licensed as a healthcare clinic under the Florida Health Care Clinic Act, Fla.

   Stat. § 400.990 et seq. (the “Clinic Act”). (DE 61, Plaintiffs’ Statement of Material Fact (“Pls.’ SOF”)

   ¶ 1). Between May 2017 and August 2017, Quality purported to provide putative initial examinations,

   follow-up examinations, and physical therapy services and then sought reimbursement for those

   purported healthcare services from GEICO as the assignee of the GEICO insureds’ no-fault insurance

   (“no-fault”, “personal injury protection”, or “PIP”) benefits. (Pls.’ SOF ¶ 3).




                                                       4
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 5 of 20



          Between November 2016 and late August 2017, Defendant Jorge Martinez (“Martinez”)

   purported to be the president and sole owner of Quality. (Pls.’ SOF ¶ 7). Then, from late August 2017

   to the present, Defendant Carlos Acebo Martinez (“Acebo”) has purported to be the president and sole

   owner of Quality. (Pls.’ SOF ¶ 8). Acebo is Martinez’s first cousin. (Id.). Defendant Ivelis Garcia

   (“Garcia”) purported to serve as Quality’s office manager during the entire period when Quality was

   billing GEICO. (Pls.’ SOF ¶ 9). In this capacity, Garcia created and submitted Quality’s billing to

   insurers and managed Quality’s day-to-day operations. (Id.). Defendant Luis Anibal Queral, M.D.

   (“Queral”) purported to serve as Quality’s medical director between May 2017 and September 2017.

   (Pls.’ SOF ¶ 10).

          Between October 2017 and May 2018, Defendant Moulton Keane, M.D. (“Keane”) purported

   to serve as Quality’s medical director. (Pls.’ SOF ¶ 11). Keane purported to personally perform all of

   the patient examinations that were billed through Quality to GEICO, and Quality’s billing represented

   that Keane directly supervised all of the putative physical therapy services billed through Quality to

   GEICO. (Id.). Defendant Michel Viera, LMT (“Viera”) purported to personally perform all of the

   putative physical therapy services that were billed through Quality to GEICO. (Pls.’ SOF ¶ 12).

                  2.      The Billing Dispute

                          a.      Upcoding of Initial and Follow-Up Visits

          Quality billed GEICO for its healthcare services using current procedural terminology (“CPT”)

   codes. (Pls.’ SOF ¶ 13). CPT codes are billing codes that are promulgated by the American Medical

   Association (“AMA”) for use in healthcare billing, and are the standard healthcare billing codes used

   by healthcare providers throughout the United States. (Id. ). Each individual CPT code is used to bill

   for a specific healthcare service, and the use of a specific CPT code to bill for a particular service

   represents that the underlying healthcare service was properly performed in accordance with the



                                                     5
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 6 of 20



   standards applicable to the CPT code that is used. (Pls.’ SOF ¶ 14). Physicians, clinics, and other

   licensed health care providers either know the requirements for the CPT codes they use in their billing,

   or else they should know the requirements for the CPT codes they use in their billing, because the use

   of a particular CPT code to bill for a particular service represents that the service embodied by the CPT

   code actually was provided, and was provided in accordance with the relevant standards of care. (Id.).

           When GEICO insureds first presented at Quality seeking treatment, they each purportedly

   received an initial examination. (Pls.’ SOF ¶ 28). Defendant Keane purported to personally perform

   all of the initial examinations of GEICO insureds at Quality. (Pls.’ SOF ¶ 29). Quality, Martinez,

   Garcia, Keane, and Queral then billed the initial examinations to GEICO, or caused them to be billed

   to GEICO, under CPT code 99203, resulting in a charge of $250.00 for each initial examination that

   they purported to perform and/or provide. (Pls.’ SOF ¶30).

           Pursuant to the AMA guidelines for the use of CPT codes, the use of CPT code 99203 to bill

   for an initial patient examination represents—among other things—that: (i) the patient presented with

   “moderately severe” health problems; (ii) the examination involved at least 30 minutes of face-to-face

   time with the patient or the patient’s family; (iii) the examination was “detailed”, meaning that the

   examining physician documented an extended examination of the affected body areas and other

   symptomatic or related organ systems; and (iv) the examination required the examining physician to

   engage in legitimate, “low complexity” medical decision-making. (Pls.’ SOF ¶ 31).

           However, although Quality, Martinez, Garcia, Keane, and Queral billed GEICO for Keane’s

   purported initial examinations using CPT code 99203, the putative examinations did not meet any of

   the requirements for the use of CPT code 99203; the use of CPT code 99203 to bill for the putative

   examinations falsely inflated the level of PIP reimbursement to Quality, and the charges therefore were

   upcoded. (Pls.’ SOF ¶ 32). In particular: (i) the GEICO insureds whom Keane purported to examine



                                                      6
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 7 of 20



   at Quality presented with – at most – low or minimal severity soft tissue injuries such as acute strains

   and sprains, not moderate severity problems; (ii) the examinations did not legitimately entail 30

   minutes of face-to-face time between Keane and the insureds or their families; (iii) in purporting to

   perform the examinations, Keane never documented an extended examination of the patients’ affected

   body areas and other symptomatic or related organ systems; and (iv) the examinations did not involve

   any legitimate “low complexity” medical decision-making. (Id.).

          Quality, Martinez, Garcia, Keane, and Queral then submitted, or caused to be submitted, a

   purported examination report for each initial examination of GEICO insureds that they purported to

   perform and/or provide at Quality. The initial examination reports were submitted or caused to be

   submitted through Quality to GEICO in support of Quality’s claims for reimbursement for the initial

   examinations. (Pls.’ SOF ¶ 33).

          In addition to the purported initial examinations, Quality purported to provide GEICO insureds

   with multiple follow-up examinations. (Pls.’ SOF ¶ 46). Similarly, Keane purported to personally

   perform all of the follow-up examinations of GEICO insureds at Quality. (Id.). Quality, Martinez,

   Garcia, Keane, and Queral then billed the follow-up examinations to GEICO, or caused them to be

   billed to GEICO, under CPT code 99213, each resulting in a charge of $150.00. (Pls.’ SOF ¶ 47).

          Pursuant to the AMA guidelines, the use of CPT code 99213 to bill for a follow-up patient

   examination represents – among other things – that: (i) the patient presented with low to moderate

   severity health problems; and (ii) the examining physician performed and documented at least two of

   the following three components: (a) took an “expanded problem focused” patient history; (b)

   conducted an “expanded problem focused physical examination”; and (c) engaged in medical decision-

   making of “low complexity.” (Pls.’ SOF ¶ 48).




                                                      7
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 8 of 20



           However, although Quality, Martinez, Garcia, Keane, and Queral billed GEICO for Keane’s

   purported follow-up examinations using CPT code 99213, the putative examinations did not meet any

   of the requirements for the use of CPT code 99213, the use of CPT code 99213 to bill for the putative

   examinations falsely inflated the level of PIP reimbursement to Quality, and the charges therefore were

   upcoded. (Pls.’ SOF ¶ 49). In particular: (i) by the time the GEICO insureds appeared at Quality for

   the follow-up examinations, the insureds either did not have any presenting problems at all as the result

   of their minor accidents, or else their presenting problems were of minimal severity; and (ii) in

   connection with the putative follow-up examinations, Keane did not conduct any legitimate physical

   examinations. (Id.).

                           b.      Physical Therapy by an Unsupervised Masseuse

           Moreover, virtually every GEICO insured who presented at Quality received a course of

   purported physical therapy services. (Pls.’ SOF ¶ 50). Quality, Martinez, Garcia, Keane, Queral, and

   Viera then billed the putative physical therapy services to GEICO, or caused them to be billed to

   GEICO. (Pls.’ SOF ¶ 51). None of the putative physical therapy services that were billed through

   Quality to GEICO was performed or supervised by licensed physical therapists or physicians. (Pls.’

   SOF ¶ 54). Rather, all of the putative physical therapy services that were billed through Quality to

   GEICO were performed—to the extent that they were performed at all—by Viera, an unsupervised

   masseuse who was not licensed to practice physical therapy. (Id.).

           Viera lacked the training, education, and licensure necessary to perform physical therapy

   services without supervision by a licensed physician or physical therapist. (Pls.’ SOF ¶ 55). All of the

   billing submitted through Quality to GEICO for putative physical therapy services falsely represented

   that Keane had directly supervised all of the purported physical therapy services. (Pls.’ SOF ¶ 56). In




                                                      8
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 9 of 20



   fact, Keane did not supervise any of the purported physical therapy services at Quality. (Pls.’ SOF ¶

   57).

          Quality’s Florida Agency for Health Care Administration healthcare clinic license application

   stated that Quality would provide massage therapy services, but not physical therapy services. (Pls.’

   SOF ¶ 60). When Viera purported to provide physical therapy services to GEICO insureds at Quality,

   Viera—who held only a massage therapy license, and was not licensed to practice or perform physical

   therapy services—simultaneously purported to provide every insured with massage services. (Pls.’

   SOF ¶ 63).

          Nevertheless, it is undisputed that “physical agents” were used in all of the all therapy that

   Quality billed to GEICO for payment. (DE 76, Defendants Statement of Material Facts in Opposition

   (“Defs.’ SOF”) ¶ 117). Thus, Defendants claim, none of the therapy that was charged to GEICO

   involved manipulation of the soft tissue by hand, foot or elbow by Viera. (Defs.’ SOF ¶ 118). In

   essence, although Defendants admit that Viera performed massage, Defendants state that GEICO was

   not billed for that massage. (Def. SOF ¶ 120). The parties dispute whether the therapy that was

   performed by Viera can be classified as massage or as physical therapy “incidental” to massage.

          In total, between 2017 and the present, GEICO has paid Quality $145,716.34 in reliance on the

   claims for PIP benefits submitted through Quality to GEICO. (Pls.’ SOF ¶ 4). Quality deposited the

   checks GEICO issued in payment of its PIP claims, and has not returned the money. (Id.). In addition,

   GEICO has received at least $79,000 in PIP billing from Quality that remains unpaid. (Pls.’ SOF ¶ 5).

   Quality currently is attempting to collect on much of this unpaid billing. (Id.). Though Quality

   continues to attempt collection on its outstanding PIP billing, the Florida Agency for Health Care

   Administration reports that Quality was closed as of May 25, 2018. (Pls.’ SOF. ¶ 6).




                                                    9
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 10 of 20



          II.     LEGAL STANDARDS

           Summary judgment is appropriate when “there is no genuine dispute as to any material

   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). At the

   summary judgment stage, the Court's function is not to “weigh the evidence and determine the

   truth of the matter but to determine whether there is a genuine issue for trial.” Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 249 (1986). In making this determination, the Court must construe the

   evidence in the light most favorable to the nonmoving party and draw all reasonable inferences in

   that party’s favor. SEC v. Monterosso, 756 F.3d 1326, 1333 (11th Cir. 2014). “If reasonable minds

   could differ on the inferences arising from undisputed facts, then a court should deny summary

   judgment.” Carlson v. FedEx Ground Package Sys., Inc., 787 F.3d 1313, 1317–18 (11th Cir. 2015)

   (quoting Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.1997)).

          The movant “bears the initial responsibility of informing the district court of the basis for

   its motion, and identifying those portions of [the record] which it believes demonstrate the absence

   of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the

   moving party bears the burden of proof at trial, the moving party must establish all essential

   elements of the claim or defense in order to obtain summary judgment. See United States v. Four

   Parcels of Real Prop. in Greene and Tuscaloosa Counties, 941 F. 2d 1428, 1438 (11th Cir. 1991).

   Once this initial burden is met, “the nonmoving party must offer more than a mere scintilla of

   evidence for its position; indeed, the nonmoving party must make a showing sufficient to permit

   the jury to reasonably find on its behalf.” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050

   (11th Cir. 2015). But if the record, taken as a whole, cannot lead a rational trier of fact to find for

   the non-moving party, there is no genuine issue for trial, and summary judgment is proper.

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).



                                                     10
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 11 of 20



          Applying these standards to the present matter, the Court concludes that summary

   judgment should be granted in GEICO’s favor and Defendants’ summary judgment motion should

   be denied.

          III.    ANALYSIS

                  A.      Legal Framework

          Florida has a statutory system designed to ensure that motor vehicle accident victims are

   compensated for their injuries. The statutory system is set forth in the Florida Motor Vehicle No-

   Fault Law (the “No-Fault Law,” Fla. Stat. §§ 627.730-627.7405), which requires automobile insurers

   to provide PIP benefits to their insureds. Under the No-Fault Law, an insured can assign his or her

   right to PIP benefits to health care services providers in exchange for health care services. See Fla.

   Stat. § 627.736(5).

          Pursuant to the No-Fault Law, insurers are not required to pay PIP benefits: (i) for any service

   or treatment that was not lawful at the time rendered; (ii) to any person who knowingly 1 submits a

   false or misleading statement relating to the claim or charges; (iii) for any treatment or service that

   is upcoded 2; or (iv) with respect to a bill or statement that does not substantially meet the billing

   requirements set forth in the No-Fault Law. See Fla. Stat. § 627.736(5)(b).

          As relevant here, in addition, the No-Fault Law prohibits PIP reimbursement for massage, or

   to massage therapists. See Fla. Stat. § 627.736(1)(a)(5) (“Medical benefits [that are reimbursable




   1
     The No-Fault Law defines “knowingly” as when “a person, with respect to information, has
   actual knowledge of the information; acts in deliberate ignorance of the truth or falsity of the
   information; or acts in reckless disregard of the information, and proof of specific intent to defraud
   is not required.” See Fla. Stat. § 627.732(10) (emphasis added).
   2
     The No-Fault Law defines “upcoding” as “an action that submits a billing code that would result
   in payment greater in amount than would be paid using a billing code that accurately describes the
   services performed.” See Fla. Stat. § 627.732(14).

                                                     11
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 12 of 20



   under the No-Fault Law] do not include massage . . . regardless of the person, entity, or licensee

   providing massage . . . and a licensed massage therapist . . . may not be reimbursed for medical

   benefits under this section.”).

           A central issue in this case concerns the interplay between the physical therapy and massage

   licensing statutes. Under the Florida physical therapy licensing statute, Fla. Stat. § 486.028, massage

   therapists may not practice physical therapy, or hold themselves out as being able to practice physical

   therapy, unless they have an actual license to practice physical therapy, as opposed to massage

   therapy. The physical therapy licensing statute, however, is subject to a notable exception. This

   exception provides in pertinent part that “[n]o provision of this chapter shall be construed to prohibit

   any person licensed in this state from using any physical agent as a part of, or incidental to, the lawful

   practice of her or his profession under the statutes applicable to the profession of . . . massage

   therapist . . . .” Fla. Stat. § 486.161(1).

           But even though it is not unlawful for a massage therapist to use a “physical agent” ancillary

   to a massage without a physical therapy license, this does not convert a massage into a physical

   therapy or make it reimbursable; indeed, the massage therapy licensing statute plainly defines

   “massage” to include the use of physical agents. See Fla. Stat. § 480.033(3) (defining “massage” as

   “the manipulation of the soft tissues of the human body with the hand, foot, arm, or elbow, whether

   or not such manipulation is aided by hydrotherapy, including colonic irrigation, or thermal therapy;

   any electrical or mechanical device; or the application to the human body of a chemical or herbal

   preparation.”) (emphasis added). And massage, as previously set forth, in not reimbursable under

   the No-Fault Law. With these principles in mind, the Court now turns to Plaintiffs’ claims.




                                                      12
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 13 of 20



                   B.      GEICO is Entitled to Summary Judgment on its Declaratory Judgment
                           Claim

           “The federal courts are confined by Article III of the Constitution to adjudicating only actual

   ‘cases’ and ‘controversies.’” Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1346 (11th

   Cir. 1999). “The Declaratory Judgment Act, 28 U.S.C. § 2201, echoing the case or controversy

   requirement of [A]rticle III of the Constitution provides that a declaratory judgment may only be issued

   in the case of an actual controversy.” Walden v. Centers for Disease Control and Prevention, 669 F.3d

   1277, 1284 (11th Cir.2012) (quoting Emory v. Peeler, 756 F.2d 1547, 1551–52 (11th Cir. 1985))

   (internal quotation marks omitted). “That is under the facts alleged, there must be a substantial

   continuing controversy between parties having adverse legal interests.” Emory, 756 F.2d at 1552.

           There is no dispute that GEICO has received at least $79,000.00 in billing from Quality for

   purported patient examinations and “physical therapy” services that remain outstanding and unpaid,

   and that Quality is attempting to collect on these charges. GEICO seeks summary judgment on its

   declaratory judgment claim, which seeks a declaration that GEICO is not obligated to pay these

   outstanding claims. As a result, there is clearly a substantial continuing controversy between parties

   having adverse legal interests to warrant the issuance of a declaratory judgment.

           It is undisputed that all of Quality’s examination charges were upcoded, and misrepresented

   the nature and extent of the examinations. It likewise is undisputed that Quality, Martinez, Garcia,

   Keane, and Queral knew, or should have known, that their examination charges were upcoded. In this

   context, the law is clear that GEICO is not obligated to pay upcoded charges. See Fla. Stat. §

   627.736(5)(b)(1)(e). Moreover, GEICO is not required to pay charges to any person that “knowingly

   submits a false or misleading statement relating to the claim or charges.” See Fla. Stat. §

   627.736(5)(1)(c). Furthermore, the statutory definition of “knowingly” encompasses recklessness or

   willful ignorance, and does not require specific intent to defraud. See Fla. Stat. § 627.732(10). For this


                                                      13
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 14 of 20



   reason alone, none of Quality’s bills are eligible for reimbursement. See, e.g., State Farm Mut. Auto.

   Ins. Co. v. Williams, 824 F.3d 1311, 1316-1317 (11th Cir. 2014) (concluding that fraud in a single PIP

   charge poisons the collective of all charges); Chiropractic One, Inc. v. State Farm Mut. Auto., 92 So.

   3d 871, 875 (Fla. 5th DCA 2012) (any knowing submission of false or misleading PIP charges renders

   all of a health care provider’s PIP claims unreimbursable).

           In addition, pursuant to Fla. Stat. § 627.736(5)(b)(1)(d), GEICO is not required to pay charges

   that “do not substantially meet the applicable requirements of” Section 627.736(5)(d): here it is

   undisputed that all of Defendants’ purported “physical therapy” charges falsely represented that Keane

   performed or at least directly supervised Viera’s performance of the services, when in fact he did not.

           But even if Viera were properly designated on Quality’s invoices, Quality would still have

   been unable to obtain reimbursement for Viera’s services anyway. As this Court previously concluded,

   to the extent that Viera was performing physical therapy services without supervision and incidental

   to his practice of massage, he would merely be practicing massage, which is not eligible for PIP

   reimbursement (DE 58). See also Gov't Employees Ins. Co. v. DG Esthetic & Therapy Ctr., Inc., 2019

   WL 1992930, at *5 (S.D. Fla. Apr. 19, 2019).

           The Court comprehends Defendants’ argument to be that a massage therapist can somehow

   tunnel a backdoor to PIP reimbursement without meeting any of the statutory requirements of

   physical therapy licensure, by the simply expedient of providing a massage in tandem with physical

   therapy, but only charging for the physical therapy portion of the service. The Court rejects

   Defendants’ argument. This contention is not only counterintuitive but contrary to the plain terms of

   the relevant statutes, as recited above.

           In sum, the Court finds that all of Quality’s outstanding billing for “physical therapy” services

   was in fact “massage” performed by an unsupervised massage therapist, and therefore is non-



                                                      14
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 15 of 20



   reimbursable. Accordingly, GEICO is entitled to a declaratory judgment that it need not pay the

   charges. See, e.g., Fla. Stat. §§ 627.736(1)(a)(5) (massage is not eligible for PIP reimbursement);

   627.736(5)(b)(1)(b) (unlawful services are not eligible for PIP reimbursement). Summary judgment is

   granted in favor of GEICO on this claim.

                    C.     GEICO is Entitled to Summary Judgment on its Unjust Enrichment
                           Claim

           GEICO seeks summary judgment on its unjust enrichment claim. To state a claim of unjust

   enrichment under Florida law, a plaintiff must prove three elements: “(1) the plaintiff has conferred a

   benefit on the defendant; (2) the defendant voluntarily accepted and retained that benefit; and (3) the

   circumstances are such that it would be inequitable for the defendants to retain it without paying the

   value thereof.” Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012) (citation omitted).

           “[C]ourts have found a cause of action for unjust enrichment appropriate when a service

   provider ‘accepts and retains benefits that it is not legally entitled to receive in the first place.’” B&A

   Diagnostic, Inc., supra (quoting State Farm Fire & Cas. Co. v. Silver Star Health & Rehab, 739 F.3d

   579, 584 (11th Cir. 2013)).

           It is undisputed that GEICO paid Quality $145,716.34 for purported patient examinations and

   “physical therapy” services. As demonstrated above, Quality was not entitled to reimbursement

   because: (i) the examination charges were upcoded; (ii) Defendants “knowingly” made

   misrepresentations in connection with the claims; (iii) Defendants’ “physical therapy” services

   constituted “massage” performed by an unsupervised massage therapist; and (iv) Defendants’ billing

   for the “physical therapy” services falsely represented that Keane performed or at least directly

   supervised the services.

           Accordingly, GEICO is entitled to summary judgment on its unjust enrichment clam.




                                                       15
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 16 of 20



                   D.       GEICO is Entitled to Summary Judgment on its FDUTPA Claim

           GEICO also seeks entry of summary judgment on its FDUTPA claim. To establish a claim

   under the FDUTPA, GEICO must show (1) a deceptive act or unfair practice; (2) causation; and (3)

   actual damages. See State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d

   1343, 1354 (S.D. Fla. 2015) (citation omitted). “A deceptive act or practice is one that is likely to

   mislead consumers and an unfair practice is one that offends established public policy and one that is

   immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers.” Id. (internal

   quotation marks and citation omitted). The unlawful operation of a medical clinic to obtain PIP benefits

   that an insurer would have the statutory right to deny has been found to constitute “deceptive or unfair

   practices.” See, e.g., State Farm Mut. Auto. Ins. Co. v. First Care Solution, Inc., 232 F. Supp. 3d 1257,

   1268 (S.D. Fla. 2017).

           Here, the undisputed facts set forth above also entitle GEICO to summary judgment on its

   FDUTPA claim. It is clear that Defendants engaged in “unfair practices” and “deceptive acts” by

   upcoding examination charges, billing for massage services performed by an unsupervised masseuse,

   and then falsely representing that Keane performed or directly supervised the services. The undisputed

   facts also demonstrate that—based upon Defendants’ deceptive and unfair acts—GEICO paid Quality

   $145,716.34. Accordingly, GEICO is entitled to summary judgment on its FDUTPA claim.

                   E.       GEICO is Entitled to Summary Judgment on its Common Law Fraud
                            Claim

           GEICO also contends it is entitled to summary judgment on its claim for common law fraud.

   The elements of common law fraud under Florida law are: “(1) a false statement of fact; (2) known by

   the person making the statement to be false at the time it was made; (3) made for the purpose of

   inducing another to act in reliance thereon; (4) action by the other person in reliance on the correctness

   of the statement; and (5) resulting damage to the other person.” State Farm Mut. Auto. Ins. Co. v.


                                                      16
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 17 of 20



   Altamonte Springs Diagnostic Imaging, Inc., No. 6:11-cv-1373, 2011 WL 6450769, at *4 (M.D. Fla.

   Dec. 21, 2011) (citing Gandy v. Trans World Comput. Tech. Grp., 787 So. 2d 116, 118 (Fla. 2d DCA

   2001) (other citations omitted)).

           As noted above, Defendants admit that they knew or should have known the requirements for

   the CPT codes they used to bill GEICO for their purported health care services. Defendants admit that

   all of the CPT codes Quality, Martinez, Garcia, Keane, and Queral used to bill GEICO for Keane’s

   purported examinations at Quality misrepresented the nature and extent of the examinations, and

   falsely inflated the level of PIP reimbursement Quality received. Accordingly, the Court finds that

   GEICO has demonstrated that Defendants acted with the requisite knowledge and fraudulent intent,

   and Defendants have not met their burden to demonstrate a genuine dispute of fact on this issue.

           The Court addresses Defendants’ contentions regarding reliance and materiality in the section

   that follows. Because the Court rejects Defendants’ arguments in this regard, and because GEICO has

   established there is no issue of material fact as to any of the other elements of its common law fraud

   claim, GEICO is entitled to summary judgment on this claim as well.

                   F.      Defendants’ Motion for Summary Judgment Must be Denied

           In support of their motion for summary judgment and in opposition to Plaintiffs’ motion,

   Defendants advance several arguments that substantially track their affirmative defenses. These

   arguments are unavailing.

           First, Defendants claim that, although they have admitted making an extensive series of

   misrepresentations to GEICO, those misrepresentations were not “material,” because GEICO

   supposedly paid the PIP claims with knowledge of Defendants’ fraud. At the outset, the Court notes

   that neither “materiality” nor “reliance” are elements of GEICO’s declaratory judgment, unjust




                                                    17
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 18 of 20



   enrichment, or FDUTPA claims, and therefore, will have no effect on the Court’s summary judgment

   determination in this regard.

           In any event, as to the fraud claim, the Court is unpersuaded by Defendants’ materiality

   argument. It is clear to the Court that any misrepresentation that causes an unreimbursable claim to

   become reimbursable and results in overpayments in excess of $145,000, is material.

           Defendants’ reliance argument is similarly misplaced. In essence, Defendants fault GEICO for

   not doing more to uncover the falsity of their representations, as if a fraudster can somehow inoculate

   himself from civil liability by being really good at deceiving his victim. This is not the law, however.

   GEICO was entitled to rely upon Defendants’ PIP claims. Suite 225, Inc. v. Lantana Ins. Ltd., 625 F.

   App'x 502, 508 (11th Cir. 2015) (agreeing with lower court decision that found “absurd” an insured’s

   argument that insurer “should have conducted a more thorough investigation” and agreeing further that

   “the insurer is entitled to rely on the representations of an insured, without checking all its files to

   determine if the insured is committing a fraud”). And, consistent with this precept, the No-Fault Law

   permits insurers to challenge the validity of PIP claims at any time, even after they are paid. See Fla.

   Stat. § 627.736(4)(b)(6) (permitting insurers to contest the validity and lawfulness of PIP claims “at

   any time, including after payment of the claim”).

           Defendants attempt to rebut GEICO’s presumptive reliance on the fraudulent PIP claims by

   claiming that GEICO knew or should have known that their claims were false or misleading. In

   particular, Defendants posit that GEICO knew or should have known that Viera was performing the

   purported “physical therapy” services without supervision. Although (if true) this contention may be

   relevant to fraud, and perhaps indirectly relevant to Plaintiffs’ claim for unjust enrichment, Defendants

   have not produced any competent evidence to support their theory.




                                                       18
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 19 of 20



           Indeed, Defendants’ only evidence concerning reliance appears to be that on some unspecified

   dates, some unidentified “GEICO representatives” visited Quality, at which point Garcia supposedly

   told them that Viera “was performing the physical therapy at the facility,” but Defendants provide no

   specifics concerning these alleged conversations. Without information regarding, at a minimum, when

   these alleged conversations happened in relation to GEICO’s payment of Quality’s physical therapy

   bills, the Court finds that these contentions are insufficient on their face to create a triable issue of fact.

   Significantly, moreover, even if GEICO was on notice that Viera was performing the physical therapy

   services, this fact by itself does not suggest that the services are unreimbursable, because all of

   Quality’s bills for the physical therapy services falsely represented that Keane had directly supervised

   Viera’s performance of the services, which had the effect of making the services appear on their face

   to be eligible for PIP reimbursement, when in fact they were not.

           Finally, Defendants argue that the doctrines of equitable estoppel, collateral estoppel and res

   judicata preclude Plaintiffs’ claims. Although the court readopts its prior decision declining to apply

   the doctrine of collateral estoppel, the Court has concerns about the applicability of res judicata and

   equitable estoppel. However, the briefing has not distilled in an accessible format critical information

   regarding: (a) which invoices, specifically, were withdrawn by Quality; (b) which invoices,

   specifically, were litigated in county court; and (c) what the status of the county court appellate

   proceedings is at present. If certain invoices, or portions thereof, have been withdrawn or litigated to

   conclusion in another forum, the Court believes (without deciding the matter at this juncture) that it

   may be appropriate to offset those claims from the amounts recoverable in this proceeding.




                                                         19
Case 1:18-cv-20101-JEM Document 125 Entered on FLSD Docket 12/20/2019 Page 20 of 20



           IV.     CONCLUSION

           Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiffs’ Motion for

   Summary Judgment (DE 60) is GRANTED IN PART AND DENIED IN PART, and Defendants’

   Motion for Summary Judgment (DE 63) is DENIED.

           The Court will take the affirmative defense issues relating to equitable estoppel and claim

   preclusion under advisement. In this connection, parties are ORDERED to submit a joint filing no

   later than January 3, 2020 indicating: (a) which invoices, of those implicated by this lawsuit,

   specifically, were withdrawn by Quality; (b) which invoices (for which preclusion is sought) were

   litigated in county court; and (c) the current status of each relevant county court appellate proceeding,

   with style and case number. For ease of reference, the parties shall jointly produce a chart containing

   the relevant information and highlight any overlapping invoices.

           Finally, the Court ORDERS the parties to mediate this matter no later than January 3, 2020.

   The Court is alarmed that the parties have not conducted mediation in this matter. Although there is

   a pending motion to stay mediation, this alone does not have the effect of tolling deadlines or

   nullifying the Court’s orders. The parties shall file a joint status report indicating the result of their

   mediation within 3 days of its occurrence, and if the parties are able to reach an agreement, shall

   notify the Court immediately of the same.

           DONE AND ORDERED in Chambers at Miami, Florida this ___ of December, 2019.



                                                            _____________________________
                                                            JOSE E. MARTINEZ
                                                            UNITED STATES DISTRICT JUDGE




                                                      20
